DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 10/4/2021 Office Action is Withdrawn/Vacated
01.	The 11/28/2021 Response has been considered. As a result, the 10/4/2021 Office Action is hereby withdrawn/Vacated. 
Applicant need NOT take any further action until after the forthcoming Office communication. 
The 11/28/2021 Amendment Are Entered
02.	The amendments in the 11/28/2021 Response to claims 9 and 19 are entered.
CONCLUSION
03.	Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached by telephone at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call. Examiner Sayadian may be reached by email at: hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone and e-mail are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814